UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
FAIRVIEW INVESTMENT FUND IV,
LP,
Plaintiff,
v. l Case No: 6:17-cv-1669-0rl-18TBS

SOMPALLI HOLDINGS, LLC, VINEEL
SOMPALLI and ORLANDO HEART &
VASCULAR CENTER, LLC,

Defendants.

 

M_l§

This cause came on for consideration on Plaintift’s Motion for Attorneys’ Fees and Taxable
Costs (the “Motion”) (Doc. 43), to which Defendants Sompalli Holdings, LLC, Vineel Sompalli,
and Orlando Heart & Vascular Center, LLC responded in opposition (Doc. 46). On December 18,
2018, the United States Magistrate Judge entered a report and recommendation (the “Report and
Recommendation”) (Doc. 47), recommending that the Motion be granted in part and denied in
part.
Having reviewed the Report and Recommendation (Doc. 47), and there being no timely
objections tiled, it is hereby ORDERED and ADJUDGED as follows:
l. United State Magistrate Judge Thomas B. Smith’s Report and Recommendation (Doc.
47) is APPROVED and ADOPTED and is made part of this Order for all purposes,
including appellate review.
2. Plaintiff’s Motion for Attorneys’ Fees and 'l`axable Costs (Doc. 43) is GRANTED in

part and DENIED in part.

3. Plaintiff Fairview Investment Fund IV, LP is awarded $93,067.07 in attorneys’ fees
against Defendants Sompalli Holdings, LLC, Vineel Sompalli, and Orlando Heart &
Vascular Center, LLC, jointly and severally. Additionally, costs shall be TAXED
against Defendants in the amount of $2,493.90. The Clerk of Court is directed to

ENTER JUI)GMENT accordingly

DONE and ORDERED in Orlando, Florida, th` /{ day of January, 2019.

 

G. KE DALL SHARP

SENIO UNITED STATES DIS CT JUDGE
Copies to:

Counsel of Record

